Citation Nr: 1537511	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4.  Entitlement to service connection for kidney disease, to include as due to exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.

6.  Entitlement to service connection for chloracne, to include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969, which included active duty in Guam from 1967 to 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge (VLJ) sitting at the RO in June 2015, and a transcript of the hearing is of record.


FINDINGS OF FACT

1. The evidence of record does not indicate that the Veteran served in the Republic of Vietnam nor is there competent or persuasive evidence of herbicide exposure during his service in Guam.
2.  Diabetes was not present in service or for many years thereafter and has not been shown to be related to active duty, to include exposure to herbicides.

3.  Ischemic heart disease was not present in service or for many years thereafter and has not been shown to be related to active duty, to include exposure to herbicides.

4.  Hypertension was not present in service or for many years thereafter and has not been shown to be related to active duty, to include exposure to herbicides.

5.  Kidney disease was not present in service or for many years thereafter and has not been shown to be related to active duty, to include exposure to herbicides.

6.  Erectile dysfunction was not present in service or for many years thereafter and has not been shown to be related to active duty, to include exposure to herbicides.

7.  Chloracne was not present in service or for many years thereafter and has not been shown to be related to active duty, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for kidney disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
5.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for chloracne are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was also informed in the August 2011 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the August 2011 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran was not afforded a VA examination regarding the service connection claims at issue.  There is no dispute that the Veteran currently suffers from diabetes, hypertension, and erectile dysfunction.  He has heart disease, with the notation that it may be ischemic heart disease.  He also has a skin condition, although chloracne has not been diagnosed.  The Veteran has not argued that his disabilities were diagnosed during service or within one year following discharge from service.  Rather, he argues that the conditions are due to herbicide exposure during active duty.  As a VA examination would not provide information relevant to the question of actual exposure during service, an examination is not needed to make a determination on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam.  See M21-1MR, Part IV.ii.2.C.10(o), (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era;' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See M21-1MR, Part IV.ii.2.C.10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  

The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10(o).  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.  Appropriate notice was sent to the Veteran in August 2011 regarding the above procedures.  Additionally, there is a formal memorandum on file from the JSRRC Coordinator, dated in March 2012, documenting a lack of information required to corroborate herbicide exposure from service in Guam.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2015 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative and the undersigned VLJ asked questions to ascertain the nature of the Veteran's contentions with regard to the service connection issues on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran has contended, including at his video conference hearing in June 2015 , that the disabilities at issue are the result of herbicide exposure during his active duty service, which included service in Guam.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain chronic disorders, including diabetes mellitus, type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Ischemic heart disease; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Board notes that while diabetes, ischemic heart disease, and chloracne are diseases warranting presumptive service connection, hypertension, kidney disease, and erectile dysfunction are not.  For purposes of establishing presumptive service connection under the above regulation, the evidence of record does not show that the Veteran had qualifying service in the Republic of Vietnam and he does not claim otherwise.  Therefore, the Board finds in-service exposure to herbicides due to service in Vietnam cannot be presumed on this basis.  Thus it must be determined whether his service in Guam would warrant a presumption of exposure to herbicides.

According to a February 2013 Memorandum from the Compensation and Pension Service, it has reviewed a list of tactical herbicide use, testing, and storage sites outside of Vietnam and the Korean DMZ provided by the Department of Defense (DoD).  The list contained sites in the U.S. and in foreign countries associated with Agent Orange and other tactical herbicides that are covered by VA regulations at 38 C.F.R. § 3.307(a)(6).  Commercial herbicides were in common use on all military bases worldwide, and these were not the herbicides covered by the regulations describing tactical herbicides used for strategic purposes during the Vietnam Era.  The memorandum stated that the DoD list did not show any use, or testing of tactical herbicides, such as Agent Orange, at Anderson Air Force Base in Guam during the Vietnam Era.  There were no documents indicating herbicides were used on Guam.  Tactical herbicides were developed for Vietnam and used there, along with limited use on the Korean DMZ; and tactical herbicide testing was not conducted at Anderson AFB, Guam.  Also, there was no evidence documenting storage or use of tactical herbicides on the island of Guam during the Vietnam Era.  

The Veteran's service treatment records, including his January 1969 discharge medical history and medical examination report do not show any complaints of findings indicative of any of the disabilities at issue.

According to an August 1999 statement from F. A. Klein, M.D., the Veteran was being evaluated for sexual dysfunction.  It was noted that he had diabetes and hypertension.  

March 2000 through September 2002 treatment records from East Tennessee Heart Consultants shows treatment for coronary artery disease.  The impressions on a cardiac consultation in March 2000 included findings suggestive of ischemic heart disease, hypertension, diabetes, and erectile dysfunction.

VA treatment records dated from November 2007 to October 2011 reveal findings of diabetes, hypertension, coronary artery disease, erectile dysfunction, and a skin rash.

According to a March 2012 VA Formal Finding Memorandum from the VA JSRRC Coordinator, there was a lack of information required to corroborate herbicide exposure associated with the Veteran's claim for service connection as a result of exposure to Agent Orange.  It was noted that letters were sent to the Veteran in August 2011, October 2011, and February 2012 requesting information on the Veteran's herbicide exposure.

VA treatment records for May 2012 reveal an indication of ischemic heart disease.  Chronic actinic damage was noted in April 2013.

The Veteran testified at his video conference hearing in June 2015 that he was exposed to herbicides while stationed in Guam from working in the laundromat with the clothes of soldiers stationed in Vietnam, that he was exposed to harmful chemicals from highly contaminated water, and that he was exposed to harmful chemicals that were sprayed in areas he frequented in Guam.  There is no possibility of determining the presence of Agent Orange on clothing from Vietnam or the amount or potency.  As for other chemicals, with no information as to what chemicals the Veteran was exposed to, there is no basis to obtain a medical opinion.

Added to the record on behalf of the Veteran are medical articles on ischemic heart disease and Agent Orange and chemical exposure in Guam related to environmental contamination.  Also added to the record is a copy of a 2005 Board decision granting benefits to a Veteran who served in Guam for diabetes related to exposure to herbicides.

When a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to any of the disabilities at issue.  In fact, the post-service evidence of record does not reflect complaints or findings related to any of the disabilities at issue until August 1999, which is more than 30 years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  

In addition, the post-service medical evidence of record does not include an etiological opinion relating any current disability to his active duty service.  The only evidence of record indicating an association between any of the disabilities at issue and the Veteran's active duty service are the Veteran's hearing testimony and statements.  However, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the origin or cause of each of the disabilities at issue is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  

The question of whether the Veteran's alleged exposure to herbicides caused diabetes, ischemic heart disease, hypertension, kidney disease, erectile dysfunction, and/or chloracne does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of either disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that any of the disabilities at issue was incurred in or caused by active duty service, including exposure to herbicides, service connection on a direct basis is not warranted.

Although medical excerpts have been added to the record, to include articles on chemical exposure in Guam, because these excerpts involve general medical knowledge and do not refer specifically to the Veteran's particular circumstances, they do not change the above conclusions.  With respect to the 2005 Board decision that granted service connection for diabetes based on exposure to herbicides while stationed in Guam, individual decisions by the Board are not precedential but are specific to that Veteran and the facts of the case.  38 C.F.R. § 20.1303 (2015).

For the reasons discussed above, the preponderance of the evidence is against the Veteran's service-connection claims, and as such, the benefit of the doubt doctrine is inapplicable.  Therefore, entitlement to service connection for diabetes, ischemic heart disease, hypertension, kidney disease, erectile dysfunction, and chloracne as secondary to herbicide exposure is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for kidney disease is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for chloracne is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


